Citation Nr: 0416614	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-30 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 decision by the RO that 
granted service connection for PTSD and assigned a 50 percent 
evaluation therefor, effective from January 28, 2002.  The 
veteran is challenging the initial evaluation assigned.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2003).

In the present case, the record shows that the veteran has 
been attending PTSD outpatient groups at the VA Medical 
Center (VAMC) in New Orleans, Louisiana since September 2001, 
and that he is engaged in treatment there.  Currently, 
however, the record on appeal does not contain any of the 
reports of that treatment.  Consequently, a remand is 
required in order to fulfill VA's duty to assist.  The Board 
also finds that it would be helpful to have the veteran re-
examined so that further information can be obtained as to 
the severity of his service-connected disorder.  38 C.F.R. 
§§ 3.327, 19.9 (2003).  The appellant is hereby notified that 
it is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  


For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should contact the VAMC in New 
Orleans, Louisiana and request copies of any 
records of relevant treatment.  The evidence 
obtained should be associated with the claims 
file.

2.  The RO should ask the veteran to provide 
any other evidence in his possession that may 
pertain to his claim, and to identify any 
other care providers (including any other VA 
care providers) who may possess additional 
evidence relevant to his claim.  If the 
veteran provides adequate identifying 
information, and appropriate release(s) 
(where necessary), the RO should make efforts 
to obtain the evidence identified, following 
the procedures set out at 38 C.F.R. § 3.159 
(2003).  The evidence obtained should be 
associated with the claims file.

3.  After the above development has been 
completed, the RO should arrange to have the 
veteran scheduled for an examination in order 
to assess the severity of his PTSD.  The 
examiner should review the claims file in 
connection with the examination, and should 
indicate in the report of the examination 
that the claims file has been reviewed.  The 
examiner should fully describe all symptoms 
and manifestations of PTSD exhibited by the 
veteran, and their impact on his social and 
industrial functioning.  The examiner should 
also provide a global assessment of 
functioning score in accordance with DSM IV, 
and the meaning of the score should be 
explained.  A complete rationale should be 
provided for all opinions expressed.

4.  Thereafter, the RO should re-adjudicate 
the claim on appeal.  If any benefit sought 
is denied, the RO should furnish a 
supplemental statement of the case (SSOC) to 
the veteran and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


